           Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 1 of 9




                 THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

REBECCA ELDERS-CAMERON, and
ASHLEY CAMERON

       PLAINTIFF,                               CIVIL ACTION NO.

v.

ERIC ABSHIRE,
TLXPRESS, LLC, and
CANAL INSURANCE COMPANY,

       DEFENDANTS.

__________________________________________________________________

                 CONSENT NOTICE OF REMOVAL
__________________________________________________________________

      COME NOW, Defendants ERIC ABSHIRE, TLXPRESS, LLC, AND

CANAL INSURANCE COMPANY (“Defendants”) and hereby file this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support of this Notice,

Defendants state as follows:

            PROCEDURAL BACKGROUND AND PREREQUISITES

      1.      Plaintiff commenced a civil action against Defendants on or about

August 4, 2021, in the State Court of Dekalb County, State of Georgia, Civil Action

File No. 21A03642 (the “State Court Action”).
           Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 2 of 9




      2.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because

the Defendant Eric Abshire was served with a copy of the Summons and Complaint

in the State Court Action on August 12, 2021; Defendant Canal Insurance Company

was served with a copy of the Summons and Complaint in the State Court Action on

August 10, 2021; and Defendant TLXpress, LLC was served with a copy of the

Summons and Complaint in the State Court Action on September 9, 2021.

      3.      Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A are

copies of all process and pleadings served upon Defendants to date in the State Court

Action. (See Ex. A.)

      4.      A removal notice and a copy of the instant Notice of Removal shall be

filed with the Clerk of the State Court of Dekalb County, State of Georgia, and shall

be served on Plaintiff. A true and correct copy of the removal notice that the

undersigned will file with the Clerk of the State Court for Dekalb County, State of

Georgia is attached hereto as Exhibit B.

      5.      Removal to this Court is proper pursuant to 28 U.S.C. §§ 1441 and 1446

because the State Court Action is currently pending in this Judicial District.

                               Diversity Jurisdiction

      6.      Removal of this action is proper under 28 U.S.C. § 1332 because the

citizenships of the parties are fully diverse and the amount in controversy for

                                     Page 2 of 8
            Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 3 of 9




Plaintiff’s claim is more than $75,000.00 exclusive of interest and costs.

                          Complete Diversity of Citizenship

      7.       Both at the time the Complaint was filed and at the time of filing this

Notice of Removal, Plaintiffs Rebecca Elders-Cameron and Ashley Cameron are

and have remained citizens of the State of Georgia.

      8.       Defendant Eric Abshire is and has remained a citizen of the State of

Alabama.

      9.       Defendant TLXpress, LLC is an Alabama company with its principal

place of business in Alabama. Its two members are both residents of Alabama. Jeff

Brugmans resides at 128 Wild Timber Parkway, Pelham, Alabama 35124, and

Daniel Edgecombe resides at 7319 Highway 10, Montevallo, Alabama, 35115. As

a result, Defendant TLXpress, LLC is considered a citizen of the State of Alabama

for the purposes of diversity jurisdiction analysis.

      10.      Defendant Canal Insurance Company is a South Carolina corporation

with its principal place of business in South Carolina, and as a result, is considered

a citizen of the State of South Carolina for the purposes of diversity jurisdiction

analysis.

      11.      Accordingly, there exists complete diversity of citizenship between

Plaintiff and Defendants.

                                      Page 3 of 8
         Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 4 of 9




                              Amount in Controversy

      12.    Plaintiffs’ Complaint alleges special damages for medical expenses

incurred by both Plaintiffs as a result of serious injuries, as well as unknown future

medical expenses, and future medical non-economic damages for pain and suffering,

inconvenience, and other damages. (Compl. ¶¶ 46 - 52.) Plaintiff Elders-Cameron

also claims lost wages as a result of the accident. (Compl. ¶ 49.) Furthermore,

Plaintiffs’ Complaint seeks the recovery of punitive damages. (Compl. ¶¶ 52.)

Additionally, Plaintiffs both state they continue to suffer and seek medical attention

as a result of the incident. (Compl. ¶¶ 49 and 51.) Plaintiff Elders-Cameron alleged

medical special damages are currently in excess of $62,515.21 and she is also

seeking a lost wage claim in excess of $20,000.00. Plaintiff Cameron alleged his

medical special damages are currently in excess of $60,647.90.

      13.    In circumstances such as those presented in the instant case, “a

removing defendant is not required to prove the amount in controversy beyond all

doubt or to banish all uncertainty about it.” Pretka v. Kolter City Plaza II, Inc., 608

F.3d 744, 754 (11th Cir. 2010). Plaintiffs have claimed compensatory damages,

including non-economic damages and special damages in the form of present and

future medical expenses, pain and suffering, and lost wages.




                                     Page 4 of 8
         Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 5 of 9




      14.    Unspecified claims for general damages may be used to satisfy the

amount in controversy requirement for removal. See Buescher v. Falcon Mezzanine

Partners, LP, No. 7:07-CV-89 (HL), 2008 U.S. Dist. LEXIS 41809, at *10 (M.D.

Ga. 2008) (confirming that it is “undoubtedly true” that the Eleventh Circuit permits

litigants to use general damages to satisfy the amount in controversy requirement);

Turner v. Wal-Mart Stores, Inc., No. 7:11-CV-181 (HL), 2012 U.S. Dist. LEXIS

2428, *3 (M.D. Ga. 2012) (finding alleged special damages totaling $58,652.94 and

unspecified general damages were sufficient for amount in controversy

requirement).   When accompanied by evidence, the Court is permitted to use

“reasonable deductions, reasonable inferences, or other reasonable extrapolations”

in assessing amount in controversy. Pretka, 608 F.3d at 754.

      15.    Accordingly, based on Plaintiffs’ allegations and the evidence of

special damages incurred to date presented by Plaintiffs in their demands, the

amount in controversy in this case exceeds $75,000.00.

      16.    Plaintiff consents to and has no objection to the removal of this case to

the Northern District of Georgia, Atlanta Division.

      WHEREFORE, for the foregoing reasons, this Court has original jurisdiction

of this matter pursuant to 28 U.S.C. § 1332, and removal of the action to this Court

is proper pursuant to 28 U.S.C. § 1441. Defendants respectfully request that this

                                    Page 5 of 8
        Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 6 of 9




action proceed before this Court.

      Respectfully submitted this 7th day of September, 2021.

                                            O’DANIEL McDONALD, LLC

                                            /s/Clay S. O’Daniel
                                            Clay S. O'Daniel
                                            Georgia Bar No. 843070
                                            Joel P. Purser
                                            Georgia Bar No. 748466
                                            9040 Roswell Road, Suite 500
                                            Atlanta, GA 30350
                                            (404) 419-6300
                                            (404) 419-6301 fax
                                            codaniel@odmclaw.com
                                            jpurser@odmclaw.com

                                            Attorneys for Defendants

                                            Consented to by:

                                            SCHNEIDER HAMMERS LLC

                                            /s/Campbell Williamson (signed with
                                            express permission by CSO)
                                            Cambell Williamson
                                            Georgia Bar No. 841365
                                            Jason E. Duncan
                                            Georgia Bar No. 557510
                                            5555 Glenridge Connector
                                            Suite 975
                                            Atlanta, GA 30342
                                            (770) 900-9000
                                            campbell@schneiderhammers.com
                                            duncan@schneiderhammers.com

                                            Attorneys for Plaintiffs
                                    Page 6 of 8
Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 7 of 9




                                MONTLICK & ASSOCIATES, P.C.


                                /s/Kathleen M. Edwards-Opperman
                                (signed with express permission by CSO)
                                Kathleen M. Edwards-Opperman
                                Georgia Bar No. 241460
                                17 Executive Park Drive
                                Suite 300
                                Atlanta, GA 30329
                                (404) 235-5000
                                kopperman@montlick.com

                                Attorney for Plaintiffs




                        Page 7 of 8
        Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 8 of 9




                         RULE 7.1(D) CERTIFICATE

      The undersigned counsel certifies that this document has been prepared with

one of the fonts and point selections approved by the Court in Local Rule 5.1(B).

      This 7th day of September, 2021.

                                            /s/Clay S. O’Daniel
                                            Clay S. O'Daniel




                                    Page 8 of 8
         Case 1:21-cv-03711-CAP Document 1 Filed 09/07/21 Page 9 of 9




                         CERTIFICATE OF SERVICE

      This certifies that I have this day served the Plaintiff’s counsel of record with
a copy of the within and foregoing CONSENT NOTICE OF REMOVAL using
the CM/ECF system which will automatically send e-mail notification of such filing
to the following attorneys of record:
                                  Campbell Williamson
                                    Jason E. Duncan
                                5555 Glenridge Connector
                                       Suite 975
                                   Atlanta, GA 30342

                              Kathleen Edwards-Opperman
                                17 Executive Park Drive
                                       Suite 300
                                   Atlanta, GA 30329

      This 7th day of September, 2021.

                                              /s/Clay S. O’Daniel
                                              Clay S. O'Daniel
